DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on November 17, 2020.  Claims 1-3, 10-12, and 17 are amended.  Claims 4 and 18-20 are cancelled.  Claims 1-3 and 5-17 are pending, with claims 3, 8, and 9 being withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Publication No.: 2004/0174457), and further in view of Trinh et al. (U.S. Publication No.: 2010/0254014) and Rayner et al. (U.S. Publication No.: 2013/0294020).
Regarding claim 1:
(FIGS. 2-4)) comprising: a lower mount component comprising a rigid tray ((32) is fastened to (10), [0022, 0027]); and a retaining member fastened to the tray such that it arches over the tray cavity (FIG. 3, (38), [0025]).
	Ma does not specifically disclose a first relief indentation, having a first relief indentation bottom, configured to prevent said elastic retaining member from causing unwanted interaction with a camera, and a second relief indentation, having a second relief indentation bottom, configured to identify a position of an operating element of a camera; said first relief indentation being coincidence to said second relief indentation.
Trinh teaches an elastic retaining member (FIGS. 20, 21, (831), [0083, 0084]) including a first relief indentation configured to prevent said elastic retaining member from causing unwanted interaction with a camera, and a second relief indentation configured to identify a position of an operating element of a camera (“…on/off button and other switches located at the top side…present invention allows for appropriate modifications by either providing openings that allow the user to access those buttons and switches when using…”, [0052, 0078]).
	Rayner teaches an enclosure (FIGS. 15M-15O), comprising: a first relief indentation, having a first relief indentation bottom (indicated below), configured to prevent said elastic retaining member from causing unwanted interaction with a camera (without indentation, (216) may come in contact with the home button of the encased device as illustrated below), and a second relief indentation, having a second relief indentation bottom (indicated below), configured to identify a position of an operating element of a camera (wherein this indentation corresponds to the home button of the encased device, [0429]); said first relief indentation being coincidence to said second relief indentation (NOTE: the original disclosure of the instant application discloses that the first and second relief features (34) and (35) each contains a bottom that are located directly opposite of a part as shown in FIGS. 3 and 4, wherein the dimension of the bottom of (34) differs from the dimension of the bottom of (35)’s; therefore, the claim language “coincidence” is interpreted as direct, opposite surfaces of a part, where the sizes of the surfaces may differ).

    PNG
    media_image1.png
    569
    596
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    469
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    723
    774
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Trinh’s with the camera mount taught by Ma for the purpose of enabling the user access to the buttons and switches of the camera while the retaining member is equipped (Trinh: [0052, 0078]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Rayner’s with the camera mount taught by Ma and Trinh for the purpose of preventing the passage of fluid (Rayner: [0414]).

Regarding to claim 5:
	Ma, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 1, wherein together Ma and Trinh further disclose said elastic retaining member is attached to a first end of said rigid tray and is detachably attached to a second end of said rigid tray (Ma: shown in FIG. 3).

Regarding to claim 6:
	Ma, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 1, wherein together Ma and Trinh further disclose said rigid tray includes a recessed portion for receiving a camera (Ma: shown in FIGS. 2, 3).

Regarding to claim 7:
Ma, Trinh, and Rayner disclose and teach of the camera mount as claimed in claim 1, wherein together Ma and Trinh further disclose said elastic retaining member includes a first opening for attaching to a first end of said rigid tray and a second opening for attaching to a second end of said rigid tray (Ma: the opening of (36) where (42) is inserted on the left end of (32) shown in FIG. 3 and the opening of the (42) where it is hooked when inserted into (36) on the right end of (32) shown in FIG. 3).

Allowable Subject Matter
Claims 2 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-17 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/            Examiner, Art Unit 2852